Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office notes that Applicant/Appellant has modified the claims by joining already considered and rejected claims 14 and 17 and adding new claims to the contents and indicia of which have already been addressed.  The Board already is in agreement with the above rejection and the Board merely changed the rejection of claim 17 due to Applicant stating that Applicant’s claim 17 depends from Applicant’s claim 17.  Therefore, the prior rejections must be maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey (20140107547) in view of Lordo (20100230314) and Applicant’s Admitted Prior Art (AAPA).
Drey discloses a heel protector (figs 1-18) with the same features of Applicant’s protector including leg section (101 with aperture), fastener (105-108), complementary fastener (paragraph 37), but does not appear to disclose a package.  Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is seperable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag; the Office notes that Lordo discloses measurement features for measuring the intended contents paragraphs 7, 23 with indicia; paragraph 24 also provides color coding).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Drey in view of Lordo (by placing the contents of Drey within the package of Lordo) in order to protect the contents in a manner that promotes shipping, transportation, sales, etc. while also providing the indicia means to measure in order to use the device more effectively.  The Office notes that with respect to the specific measurement indicia, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of indicia does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter and the substrate which is required for patentability. 
In other words, Applicant provides a system, package, protector, and a measuring device on the package of which the prior art discloses the above structures and as already established by the courts such as but not limited to the above, the prior art need not provide the specifics of what the indicia intends to measure, but merely capability to do such, such as but not limited to the below: the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range, the measurement device indicating whether a calf circumference of the patient leg, when the patient leg is inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with the span distance that is within a predefined span distance range, the measurement device indicating that the calf circumference is between five and eleven inches, the measurement device indicating that the calf circumference is between eleven and nineteen inches, the measurement device indicating that the calf circumference is between nineteen and twenty-five inches, wherein the predefined span distance range is between one and six inches, the measurement device indicating whether a patient leg calf circumference will allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device further indicating, when the patient leg calf circumference fails to allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, whether a larger heel protector or a smaller heel protector would allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device indicating whether the leg engaging section will fit a patient leg calf; wherein the measurement device is separable from the package without opening the package, etc.  The prior art is capable of the above when applied in the above fashion (such as when inserted) to perform all of the following abilities (such as with the above indicia) such as but not limited to the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range, the measurement device indicating whether a calf circumference of the patient leg, when the patient leg is inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with the span distance that is within a predefined span distance range, the measurement device indicating that the calf circumference is between five and eleven inches, the measurement device indicating that the calf circumference is between eleven and nineteen inches, the measurement device indicating that the calf circumference is between nineteen and twenty-five inches, wherein the predefined span distance range is between one and six inches, the measurement device indicating whether a patient leg calf circumference will allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device further indicating, when the patient leg calf circumference fails to allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, whether a larger heel protector or a smaller heel protector would allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device indicating whether the leg engaging section will fit a patient leg calf; wherein the measurement device is separable from the package without opening the package, etc.  
Applicant did not traverse the Office’s assertion of Official Notice, the fact that is it well known to modify the means of attachment and separation, such as to one of adhesive and/or peelable is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide the above in order to the means to reuse such as with adhesive and/or peelability while also provide a system where the device need to be torn or cut, of which provides ease of removal and potential reuse.  With respect to the material, the Office notes that Lordo provides a clear, see-through material so that the contents of the container can be viewed.  The Office notes that plastics are the well known materials that provide the above.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
The Office notes that Appellant/Applicant has added additional limitations in claims 24-32 to the indicia (such as colors of indicia, range of the size of the indicia, words of indicia, boundary lines of indicia, mnemonic device of indicia, etc.).  The above all amounts to indicia of which has already been rejected and confirmed by the Board.

Claims 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey (20140107547) in view of Lordo (20100230314) and Secrest (4887717) and Applicant’s Admitted Prior Art (AAPA).
Drey discloses a heel protector (figs 1-18) with the same features of Applicant’s protector including leg section (101 with aperture), fastener (105-108), complementary fastener (paragraph 37), but does not appear to disclose a package.  Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is seperable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag; the Office notes that Lordo discloses measurement features for measuring the intended contents paragraphs 7, 23 with indicia; paragraph 24 also provides color coding).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Drey in view of Lordo (by placing the contents of Drey within the package of Lordo) in order to protect the contents in a manner that promotes shipping, transportation, sales, etc. while also providing the indicia means to measure in order to use the device more effectively.  The Office notes that with respect to the specific measurement indicia, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of indicia does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter and the substrate which is required for patentability.  If there is any question to the above, the Office notes that Secrest discloses similar art with respect to a seperable measurement device incorporated into the package (28) of which is capable of the intended use of the claims such as indicating distances of the intended contents.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Secrest (by replacing one measuring device for another) in order to provide a specific measuring device to measure distances of the intended contents in order to enhance the use of the intended contents.  
In other words, Applicant provides a system, package, protector, and a measuring device on the package of which the prior art discloses the above structures and as already established by the courts such as but not limited to the above, the prior art need not provide the specifics of what the indicia intends to measure, but merely capability to do such, such as but not limited to the below: the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range, the measurement device indicating whether a calf circumference of the patient leg, when the patient leg is inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with the span distance that is within a predefined span distance range, the measurement device indicating that the calf circumference is between five and eleven inches, the measurement device indicating that the calf circumference is between eleven and nineteen inches, the measurement device indicating that the calf circumference is between nineteen and twenty-five inches, wherein the predefined span distance range is between one and six inches, the measurement device indicating whether a patient leg calf circumference will allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device further indicating, when the patient leg calf circumference fails to allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, whether a larger heel protector or a smaller heel protector would allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device indicating whether the leg engaging section will fit a patient leg calf; wherein the measurement device is separable from the package without opening the package, etc.  The prior art is capable of the above when applied in the above fashion (such as when inserted) to perform all of the following abilities (such as with the above indicia) such as but not limited to the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range, the measurement device indicating whether a calf circumference of the patient leg, when the patient leg is inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with the span distance that is within a predefined span distance range, the measurement device indicating that the calf circumference is between five and eleven inches, the measurement device indicating that the calf circumference is between eleven and nineteen inches, the measurement device indicating that the calf circumference is between nineteen and twenty-five inches, wherein the predefined span distance range is between one and six inches, the measurement device indicating whether a patient leg calf circumference will allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device further indicating, when the patient leg calf circumference fails to allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, whether a larger heel protector or a smaller heel protector would allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range, the measurement device indicating whether the leg engaging section will fit a patient leg calf; wherein the measurement device is separable from the package without opening the package, etc.  
Applicant did not traverse the Office’s assertion of Official Notice, the fact that is it well known to modify the means of attachment and separation, such as to one of adhesive and/or peelable is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide the above in order to the means to reuse such as with adhesive and/or peelability while also provide a system where the device need to be torn or cut, of which provides ease of removal and potential reuse.  With respect to the material, the Office notes that Lordo provides a clear, see-through material so that the contents of the container can be viewed.  The Office notes that plastics are the well-known materials that provide the above.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.
The Office notes that Appellant/Applicant has added additional limitations in claims 24-32 to the indicia (such as colors of indicia, range of the size of the indicia, words of indicia, boundary lines of indicia, mnemonic device of indicia, etc.).  The above all amounts to indicia of which has already been rejected and confirmed by the Board.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. Applicant cancelled claim 17 of which Applicant previously had depend from claim 17.  The 112 Board rejection is hereby removed.  In order to expedite prosecution for Applicant, the Office again notes that Applicant/Appellant has modified the claims by joining already considered and rejected claims 14 and 17 and adding new claims to the contents and indicia of which have already been addressed.  The Board already is in agreement with the above rejection and the Board merely changed the rejection of claim 17 due to Applicant stating that Applicant’s claim 17 depends from Applicant’s claim 17.  Therefore, the prior rejections must be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735